WILKIN, District Judge.
This case was heard on defendant’s objections to making answer to interrogatories submitted by plaintiff, and on motion of plaintiff for order on defendant to produce and permit inspection, copying or photographing of designated things.
The motion to produce is in three parts. As to (1) the motion is sustained. As to (2) the motion is sustained, except as to any statement or report in the possession of attorneys of the defendant which come within the purview of the decision in Hickman v. Taylor, 329 U.S. 495, 67 S.Ct. 385. As to (3) the motion is overruled.
As to objections to interrogatories, the objections are overruled as to interrogatories (1), (2), (5), (7) and (8). As to the other interrogatories, the objections are sustained. The other information sought in the interrogatories is covered by the plaintiff’s motion to produce in so far as the plaintiff is entitled to such information. The plaintiff is not entitled to statements made to defendant by witnesses in the absence of a showing why such information cannot be secured from the witnesses by deposition. Creden v. Central R. Co., D.C., 1 F.R.D. 168.